Citation Nr: 1205546	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-04 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for service-connected PTSD, currently evaluated as 30 percent disabling. 

3.  Entitlement to a higher (compensable) initial rating for service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a May 2009 RO decision that denied service connection for a gastrointestinal disorder (claimed as gastrointestinal reflux disease (GERD), acid reflux, hiatal hernia, umbilical hernia, and irritable bowel syndrome), and from a February 2010 rating decision that granted service connection and a 30 percent rating for PTSD, and granted service connection for right ear hearing loss and assigned a noncompensable rating for bilateral hearing loss.  The Veteran appealed for higher ratings.

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to April 8, 2010, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  From Prior April 8, 2010, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.

3.  The Veteran's bilateral hearing loss is manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  During the period prior to April 8, 2010, the criteria for a schedular rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  During the period from April 8, 2010, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).   The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claims for service connection for PTSD and bilateral hearing loss was sent to the Veteran in January 2009.  The issues of the evaluations to be assigned to the now service-connected PTSD and bilateral hearing loss are "downstream" issues.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  

Thereafter, once a notice of disagreement has been filed contesting the "downstream" issue of the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required statement of the case in December 2010, and a supplemental statement of the case in July 2011, discussing these downstream claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  

The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case. 

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and private medical records, and arranged for VA compensation examinations in May 2009 and April 2010 to assess the severity of his service-connected PTSD and bilateral hearing loss, which, as mentioned, are now the determinative downstream issues.   The Board finds that these examinations were adequate, as the reports of those examinations contain the findings needed to determine whether the ratings for these disabilities should be increased.

Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for these disabilities were in May 2009 and April 2010, so relatively recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.   

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

The RO has rated the Veteran's PTSD as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Under this General Rating Formula, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

In order to obtain the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130. 

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

A December 2004 VA outpatient treatment record reflects that the Veteran was seen for an initial evaluation in the primary care clinic.  The Veteran complained of nightmares about Vietnam that restarted after two train accidents that he saw at his job.  He said that before the accidents, he was able to suppress Vietnam [memories] fairly well, but that since that time he had recurrence of the nightmares, night sweats, and depression.  He said he was currently working, and lived with his wife.  The pertinent diagnostic impression was "almost certain PTSD."  The Veteran said he was not ready for referral to a treatment program, but did agree to try Zoloft.

Private medical records dated from 2006 to 2007 from S.T., Ph.D., reflect treatment for PTSD.  He complained of a bad temper.  In November 2006 he complained of insomnia, anger, depressed mood, irritability, hostility, and desire for aggression.  He reported occasional flashbacks to Vietnam.  He reported that he was happily married, had one daughter, and worked as a trainmaster.  He related that he had been in management at the railroad since 1990.  He was not enjoying his work like he used to.  The Axis I diagnosis was PTSD, and the current GAF was 50.  The highest GAF in the past year was 60+.  He was currently at risk of possible dismissal at work.  In December 2006 he reported that his supervisors were investigating him and others and that he was not dealing well with the stress.  He reported anger, PTSD, and stress.  Dr. T. agreed it was not a good idea for him to be around his supervisors.  In February 2007, he reported that his employer had transferred him to another city and reduced his salary, and that he had decided not to return to work.  He was presently out of work due to knee problems.

There is no evidence of treatment for PTSD after 2007.

At a VA compensation and pension examination on April 8, 2010, the examiner noted that the claims file was reviewed.  The Veteran reported that he received his medical care for multiple medical conditions from a private physician because he did not want to expose himself to reminders of his Vietnam experience at a VA hospital or clinic.  He denied outpatient treatment or hospitalization for PTSD.  He said he lived with his wife of 38 years, and they were comfortable together, but that they had developed differences of opinion about politics and religion that had driven them apart somewhat.  He said his temper sometimes interfered with sound judgment in discussions with her, and that they had frequent arguments, but no physical violence.  He said he had a very good relationship with his adult daughter and saw each other weekly.  He regularly visited his parents.  He said he did not have much of a social life.  He had a number of acquaintances but spent very little time with them.  He had two close veteran friends who lived in other states, and visited one every two or three years, and visited the other twice a year.  He spoke to both weekly.  He stayed away from social situations because he wanted to avoid getting angry, and did not want to break anything or hurt anyone.  He avoided some activities he previously enjoyed, and spent a lot of time at home watching television, or on the computer.  He occasionally practiced target shooting.  He reported that in the past two years there were around three incidents in which he became violent.  

On examination, the Veteran was clean, casually dressed, and tense.  His speech was coherent, and his attitude toward the examiner was cooperative, friendly, irritable, and sarcastic.  His affect was full, and his mood was mildly labile.  The examination noted that underlying depression was evident, he was rather quick to express anger, and appeared almost tearful once or twice during the examination.  He was able to exhibit and use humor, sometimes in a defensive manner.  Attention was intact, he was able to do serial sevens, he could spell a word forward and backward, and could perform a simple three-step command without difficulty.  However, he described problems with concentration and memory at home that he believed were becoming worse.  He was oriented to person, time, and place.  Thought process was unremarkable, and thought content contained ruminations.  He had no delusions, and he understood the outcome of behavior.  With respect to insight, the examiner indicated that the Veteran understood that he had a problem.  He had sleep impairment, and reported chronic sleep difficulties, with frequent awakenings.  He reported frequent moderate to severe nightmares, usually two or three times per week, related to fire fights.  The examiner noted that the Veteran had obsessive/ritualistic behavior, specifically checking doors at night, checking to see if the cars were locked, and checking to see if his guns were loaded.  He had several loaded pistols in various locations, and said they helped him to feel secure.  He denied panic attacks.  He reported homicidal thoughts that had decreased since he began staying away from people, and passive suicidal ideation.  Impulse control was fair.  He reported that recreational activities were severely limited by his arthritis.  Remote and recent memory were mildly impaired, and immediate memory was normal.  He reported recurrent and intrusive distressing recollections of traumatic events, once or twice per week, and made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He had moderate difficulties with concentrating.  The examiner indicated that the severity of PTSD symptoms based on psychometric data from testing was severe.  

The examiner noted that the Veteran retired from his job as a trainmaster in 2008 due to eligibility based on age, as well as medical problems, including degenerative joint disease and psychiatric problems, specifically irritability, anger, and homicidal ideation toward fellow employees.  He said the Veteran's hyperarousal symptoms of irritability/anger significantly impacted his ability to cope with social situations and manage his impulses.  The Axis I diagnosis was PTSD, chronic.  The GAF was 55.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD.  The examiner opined that PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, mood, and judgment, and that the Veteran had a high degree of irritability and quickness to anger, leading to lapses of judgment and impulse control problems.  The examiner opined that the prognosis for improvement of his psychiatric condition was poor, since he had not participated in outpatient treatment, and because of the chronicity of his symptoms.

During the period prior to April 8, 2010, the Board finds that the weight of the evidence does not show the Veteran's PTSD has been so severe since the effective date of his award as to warrant a higher rating of 50 percent or more.  The preponderance of the evidence during this period does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  During this period, the Veteran received only sporadic treatment for his PTSD, and there is no evidence of treatment for PTSD after 2007.  Although a GAF of 50 was indicated in November 2006, it was also noted that the highest GAF in the past year was 60+, and he held a full-time management position until 2008.  Records during this period reflect good, stable, long-term relationships with family and friends.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, flashbacks, sleeping difficulties, anger, and irritability, and his statements in this regard have been credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  The Veteran has never reported having panic attacks.  As a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.

Absent evidence of more symptoms indicating a higher severity of psychiatric  dysfunction, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for his PTSD during the period prior to April 8, 2010.

During the period from April 8, 2010, with consideration of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the disability picture more nearly approximates the criteria required for a 70 percent rating.  See 38 C.F.R. § 4.7.   The April 8, 2010 VA examination report specifically states that the Veteran has PTSD symptoms resulting in deficiencies in judgment, thinking, family relations, mood, and judgment, as well as impaired impulse control with violent episodes, a high degree of irritability, occasional homicidal ideation, passive suicidal ideation, and difficulty adapting to stressful circumstances.  This description is commensurate with the specific criteria set forth for a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic code 9440.

However, an even higher 100 percent rating is not warranted for service-connected PTSD, as the preponderance of the evidence does not show that his PTSD produces total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The GAF score on VA examination in April 2010 was 55, indicating moderate PTSD symptoms.  Although the Veteran retired in 2008, the weight of the evidence, including the Veteran's own statements, reflects that his retirement was not solely due to PTSD, but rather was due to multiple factors, including age, physical problems, and PTSD symptoms.  He has a long-term stable relationship with his wife, and a good relationship with his daughter, parents, and two close friends, thus demonstrating the ability to establish and maintain effective social relationships.  Moreover, the April 2010 VA examiner specifically opined that the Veteran's PTSD did not cause total occupational and social impairment.

An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements, rather, all of the relevant medical and other evidence, and the Board finds the April 2010 VA examiner's opinion to be both competent and highly probative.

Accordingly, the Board finds that a staged rating is warranted for PTSD, with a 30 percent rating effective prior to April 8, 2010, and a 70 percent rating effective from April 8, 2010.  See Fenderson, 12 Vet. App. at 125-26.

Finally, while there does appear to be impairment in occupational and social functioning, this is contemplated in the award of the 30 percent schedular rating prior to April 8, 2010, and the 70 percent schedular evaluation now effective from April 8, 2010.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected PTSD are adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111  (2008). 

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

The Board notes that the Veteran's service-connected tinnitus is rated as 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14. 

The RO has rated the Veteran's service-connected bilateral hearing loss as noncompensable under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examination has not been shown and that regulation is inapplicable. 

At a May 2009 VA examination, the Veteran complained of bilateral hearing loss and tinnitus.  He reported difficulty hearing in the presence of background noise, on the telephone, and the television, and said that he often had to ask people to repeat themselves.  Audiometric testing revealed right ear decibel thresholds of 20, 20, 15, and 20, and left ear decibel thresholds of 20, 20, 30, and 35, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 19 decibels in the right ear and 26 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 88 percent in the right ear and 82 percent in the left ear.  The diagnosis was mild high frequency sensorineural hearing loss in the left ear, and essentially normal hearing in the right ear.  The examiner stated that the Veteran was not employed, and that this disability's effect on occupational activities was hearing difficulty.

The findings on the Veteran's audiometric studies in May 2009 correlate to a designation of level II hearing in the right ear and level III hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447   (2007).  In this case, the VA examiner in May 2009 noted that the Veteran had hearing difficulty which affected his occupational activities. Moreover, the examiner reviewed the claims file, which contains statements by the Veteran as to his hearing difficulties.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his bilateral hearing loss is noncompensable.  Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for bilateral hearing loss, throughout the rating period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the VA examiner reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations. The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Prior to April 8, 2010, an initial rating higher than 30 percent for PTSD is denied.

From April 8, 2010, a higher 70 percent rating for PTSD is granted, subject to the regulations governing the payment of monetary awards. 

A higher compensable rating for service-connected bilateral hearing loss is denied. 

REMAND

With respect to the claim for service connection for a gastrointestinal disorder, including as secondary to service-connected PTSD, the Board finds that additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that he developed a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and irritable bowel syndrome, either during service or as a result of service-connected PTSD.  He has stated that he had acid reflux symptoms ever since service.  Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is also permissible on a secondary basis if it is shown that the claimed disability is proximately due, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service treatment records reflect that in July 1968 (during his service in Vietnam), he was treated on one occasion for stomach cramps.  In a February 1970 report of medical history, the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble, and hernia.  On separation medical examination in February 1970, the Veteran's abdomen and viscera were listed as normal.

Recent VA and private medical records reflect treatment for GERD, and for an umbilical hernia.  A February 2010 private medical record from M.J.H., MD, reflects that the Veteran had a long history of GERD.

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

In light of the Veteran's report of reflux symptoms since service, the in-service treatment for stomach cramps, and the current medical evidence of GERD, the Board finds that a VA examination and opinion are needed to assist in determining the etiology of any current gastrointestinal disorder - including whether it was caused or aggravated by his service-connected PTSD or is otherwise related or attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).  Such evidence also is generally needed to associate a claimed condition directly with service, unless it is the type of condition that is readily amenable to lay diagnosis and probative lay comment regarding its etiology, which GERD and hiatal hernia are not.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that in November 2008, the Veteran reported that he was treated for a gastrointestinal condition by Dr. B.W. from 2002 to the present.  At an April 2010 VA examination, the Veteran reported that Dr. B.W. treated him for multiple conditions since 2008, including GERD and hiatal hernia.  Such records are not on file, and it does not appear that the RO has attempted to obtain them.  After obtaining the necessary authorization forms from the Veteran, the RO should attempt to obtain these pertinent medical records.  Id.; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for a gastrointestinal disorder since service.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file.  

In particular, attempt to obtain private medical records from Dr. B.W. dated since 2002 pertaining to treatment for a gastrointestinal disorder.

2.  After receipt of all additional records and association of these records with the claims file, schedule an appropriate VA compensation examination to determine the etiology of any current gastrointestinal disorder.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should also respond to the following questions:

What is the likelihood (very likely, as likely as not, or unlikely) that any current gastrointestinal disorder, is related to his military service, either (a) as directly incurred in service, or (b) as secondary to his already service-connected PTSD, meaning proximately due to, the result of, or aggravated by this service-connected PTSD?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim for service connection for a gastrointestinal disorder both on a direct-incurrence basis and a secondary basis in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case concerning this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


